F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JUL 3 2001
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re:

    MARJORIE LOUISE HAWORTH,

             Debtor.

                                                       No. 00-8081
    ALBERT RAYMOND COPP, JR.;                      (D.C. No. 00-CV-107)
    MARJORIE LOUISE HAWORTH,                             (D. Wyo.)

             Appellants,

    v.

    RANDY L. ROYAL,

             Appellee.


                           ORDER AND JUDGMENT           *




Before HENRY , ANDERSON , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Debtor Marjorie Louise Haworth, along with her former husband Albert

Raymond Copp, Jr.,    1
                          seeks review of the district court’s order affirming the

bankruptcy court’s grant of summary judgment declaring certain real property in

the state of Wyoming to be part of debtor’s bankruptcy estate.          See Lewis v.

Haworth (In re Haworth) , 253 B.R. 478 (Bankr. D. Wyo. 2000). We affirm.

       The operative facts are known to the parties, and we need not belabor them.

Pursuant to a divorce decree between Haworth and Copp, Haworth became the

sole owner of the property in 1992. In December of 1994, Haworth, Copp and

one Dale Main executed a document purporting to establish an entity called the

“Monad Trust” and to transfer the property into that trust. After Haworth filed

her chapter 7 bankruptcy proceeding in 1999, the trustee claimed that the

purported transfer of the property was void because “the Monad Trust is not

a legal entity capable of holding property.”         Id. at 480. The trustee claimed that

the purported “transfer of the real property was ineffective, the real property was



1
     We decline to address the issue of Mr. Copp’s standing and consider the
arguments to be those of the debtor alone.

                                               -2-
owned by Ms. Haworth on the date of her [bankruptcy] petition, and is property of

her bankruptcy estate.”    Id.

       Haworth described the trust as a contractual company agreement,        id. at 482

(quotations omitted), “a number of [c]ontracts with the name of a trust,”     id. ,

a “[p]rivate [c]ontractual [c]ompany,” Appellant’s Br. at 5, a “legally operational

trust,: id. at 7, an “unincorporated business organization,” R. Vol. I, Doc. 1 at

382, and a “set of [c]ontracts in the form of a trust and not a trust in the normal

sense of the word.”    Id. The bankruptcy court explained the requirements for

establishing a trust under Wyoming law, underscoring the primary flaw in the

Monad Trust, which is the lack of a beneficiary. Both the bankruptcy court and

the district court concluded that the Monad Trust is merely a name “without

a legal entity.”   In re Haworth , 253 B.R. at 482; Appellee’s App. at 123.

       We review conclusions of law by the bankruptcy and district courts       de novo

and the bankruptcy court’s findings of fact for clear error.    See Homestead Golf

Club, Inc. v. Pride Stables , 224 F.3d 1195, 1199 (10th Cir. 2000). We have

carefully considered the parties’ arguments and the record on appeal and are

persuaded that the factfinding of the bankruptcy and district courts is not clearly

erroneous and that their conclusions of law regarding the Monad Trust are

correct. Accordingly, we affirm for substantially the reasons set forth by the

district court in its Order on Appeal of September 18, 2000, Appellee’s App.


                                             -3-
at 117-28, and the bankruptcy court’s order of May 3, 2000,       In re Haworth ,

253 B.R. at 481-83.

       In her brief on appeal, Haworth contends she is entitled to invoke the

Homestead Exemption Act under Wyoming law. We have searched the record

and are unable to find any evidence that she has raised this argument before either

the bankruptcy or district courts. We will not consider arguments raised for

the first time on appeal.   See Creative Gifts, Inc. v. UFO   , 235 F.3d 540, 545

(10th Cir. 2000).

       The trustee’s motion to dismiss Albert Raymond Copp, Jr. is denied

as moot. The trustee’s motion to file an appendix is granted. All other

outstanding motions are denied.

       The judgment of the United States District Court for the District

of Wyoming is AFFIRMED, and the mandate shall issue forthwith.



                                                        Entered for the Court



                                                        Stephen H. Anderson
                                                        Circuit Judge




                                            -4-